[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           April 20, 2005
                             No. 04-12691
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                  D. C. Docket Nos. 02-00360-CV-4-RH
                         and 99-00071-CR-4-R

LAWRENCE LOMBARDI,



                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (April 20, 2005)

Before TJOFLAT, ANDERSON and WILSON, Circuit Judges.

PER CURIAM:
      In this appeal, appellant challenges the district court’s decision rejecting his

Fed. R. Crim. P. 33 motion for new trial based on newly discovered evidence as

time-barred because the motion was not filed within the three-year limitations

period the rule prescribes. Rule 33's limitations periods are jurisdictional. United

States v. Bramlett, 116 F. 3d 1403, 1405 (11th Cir. 1997). The district court

therefore lacked jurisdiction to consider appellant’s motion.

      AFFIRMED.




                                           2